 VICTOR VALLEY HOSPITAL513Doctor's Community Hospital d/b/a/ Victor ValleyHospital and Karen Irene McClure.Case 31-CA-5461December 22, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn May 11, 1976, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,and the General Counsel fileda reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings,1 findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order,as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent,Doctor's Community Hospital d/b/a VictorValley Hospital, Victorville, California, its officers,agents, successors,and assigns,shall take the actionset forth in the said recommended Order, as somodified:I.Substitute the following for paragraph 1(c):"(c) In any,other manner interfering with, restrain-ing, or coercing employees in the exercise of theirright to self-organization,to form,join,or assist labororganizations, to bargain collectively through repre-sentatives of their own choosing, and to engage inconcerted activity for the purpose of collectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to refrain fromany or all such activities."2.Substitute the attached notice for that of theAdministrative Law Judge.We find merit in Respondent's exception to the Administrative LawJudge's partial denial of its motion to correct the transcript In this regard,the transcript indicates that witness Osborn was asked by the GeneralCounsel to give her opinion as to whether or not Karen McClure was asupervisor and Osborn replied:"Idoubt she was a supervisor, yes,"Respondent contends that the transcript inaccurately reflects Osborn'sresponse and that in fact she replied-"I thought she was a supervisor,yes."Respondent's —motion is unopposed and, in our opinion, no valid basis existsfor not accepting the corrected version of Osborn's testimony,particularly227 NLRB No. 84when this version is consistent with Osborn's overall testimony concerningthe supervisory status of McClure.Accordingly,we hereby correct thetranscript at p. 100,1. 11 to show Osborn's response to be: "I thought she wasa supervisor, yes,"Our correction of the transcript removes part of, the basis for theAdministrative Law Judges conclusion that Osborn was not a crediblewitness.However,we consider this to be loo insubstantial to warrant areversal of the Administrative Law Judge's credibility resolutions.In thisrespect, we note that in discrediting Osborn the Administrative Law Judgealso retied on inconsistencies between Osborn's testimony at this hearing andher testimony in the previous representation hearing, as well as upon herdemeanor as a witness while testifying.Additionally,we note that Osborn'stestimony that McClure's letter had not in any way affected the decision notto reemploy her is inconsistent with Osborn's statement in her affidavit that.,no one was considering McClure's reinstatement because of this letter." Insuch circumstances,we cannot conclude on the basis of relevant recordevidence that the Administrative Law Judge's resolutions of credibility areincorrect.SeeStandard Dry Wall Products Inc.,91 NLRB 544 (1950).Moreover,aswe view the record,theAdministrative Law Judge'sresolutions of credibility are not crucial to the determination of the issuesinasmuch as the record evidence considered as a whole fully supports theconclusions that McClure was an employee and not a supervisor and thatRespondent violated Sec.8(aX3) and(1) of the Act by refusing to rehireMcClure because she would not foregoher right to engage in union activities.Chairman Murphy agrees that the record herein clearly establishes thatMcClure did not possess or exercise supervisory authority.St. Rose de LimaHospita4 Inc.,223 NLRB 1511(1976).and see her dissent inBrattleboroMemorial Hospital226 NLRB No. 148 (1976)2 In par. 1(a) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language,"in any like or related manner,"rather than the broad injunctive language,"in any other manner," which theBoard traditionally provides in cases involving serious 8(a)(3) ,discnnunatoryconduct. SeeN.L.R.B. v. EntwistleMfg. Co.,120 F.2d 532,536(C A. 4, 1941);ElectricalFittings Corporation,a subsidiaryof I-T-EImperial Corporation,216NLRB 1076(1975). Accordingly,we shall notify the recommended Order torequire the Respondent to- cease and desist from in any other mannerinfringing upon employee rights. This change is also made in the revisednotice.APPENDIX ANOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a hearing in which we participated and had achance to give evidence, the National Labor Rela-tions Board has found that we had committed certainunfair labor practices in violation of Section 8(a)(3)and (1) of the National Labor Relations Act and hasordered us to post this notice. We intend to abide bythe following:The National Labor Relations Act gives allemployees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or, protectionTo refrain from any or all such activities.WE WILL NOT require nonsupervisory employ-ees to refrain from joining, forming, or supportingunions. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT condition employment or reem-ployment of our employees on their giving upsupport for a labor organization or otherwiseengaging in concerted activities for mutual benefit.WE WILL NOT in any other manner, interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed by the Act.WE WILL offer to reemploy Karen McClure as acharge nurse and WE WILL make her whole for anyloss of pay and benefits suffered because of ourdiscriminationagainstherwith interest at 6percent per annum.DOCTOR'S COMMUNITYHOSPITAL D/B/AVICTOR VALLEY HOSPITALDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF,Administrative Law Judge: This casewas heard by me in San Bernardino, California, onFebruary 24, 1976, based on a charge filed on July 15, 1975.The complaintwas issuedon December 12, 1975, andalleges thatRespondent refused to rehire Karen McClure inviolation of Section 8(a)(3) and (1) of the Act. Respondentadmits certainallegationsof the complaint but denies thecommissionof any unfair labor practices. While admittingthat it refused to hire McClure on January 24, 1975, itclaims thatshe is a supervisor and is therefore beyond theprotection of the Act.IssueThe main issue presented is whether or not McClure wasa supervisor within the definition of Section 2(11) of theAct.Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent, a California corporation with its offices andprincipal place of business located in Victorville, Califor-nia, is engaged in the operation of a nonprofit hospital. Inthe course and conduct of its business operations, itannually purchases and receives goods or services valued inexcess of $5,000 from sellers or suppliers located within theState of California, which sellers or suppliers received suchgoods in substantially the same form directly from outsidethe State of California. Respondent, in the course andconduct of its business operations, annually derives grossrevenues in excess of $250,000. The complaint alleges, theanswer admits, and I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IL THE LABOR ORGANIZATION INVOLVEDIfind that Teamsters Local 986, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America is a labor organization within the meaningof Section 2(5) of the Act.BackgroundOn January 7, 1975, the Regional Director for Region 31issued a Decision and Order inDoctor'sCommunityHospital of Victor Valley, d/b/a/ Victor Valley Hospital,Case 31-RC-2979, in which he found inappropriate a unitlimited to registered nurses. The Regional Director found itunnecessary to reach the issue of the supervisory status ofthe shift supervisors and the charge nurses since he foundthe requested unit inappropriate. The Board reversed thisdecision 220 NLRB 977 (1975), and found that shiftsupervisors must be excluded from the unit as supervisorypersonnel, but the charge nurses do not possess supervisoryauthority and must be included in the unit. The Boardexplained its decision as follows (at 978):The shift supervisors evaluate employees' perfor-mances, make recommendations for wage increases anddiscipline, effectively recommend hiring and firing ofemployees under their immediate supervision, can callinor send home employees, and can issue oral orwritten reprimands. Accordingly, we find that theseemployees must be excluded from the unit as supervi-sors.There are about 15 charge nurses responsible for thetotal care of the patient and the unit to which the chargenurse is assigned. The director of nursing servicestestified that the shift supervisor is the immediatesupervisor of the charge nurse and serves at a superviso-ry level between the charge nurse and the director.Normally, if a charge nurse has a problem with anemployee under her immediate direction, the chargenurse discusses this with the shift supervisor who makesan independent investigation of the complaints. Theshift supervisor, not the charge nurse, is expected toprepare a written evaluation of an employee under thecharge nurse but she may consult with the charge nursewho may make an oral recommendation. A shiftsupervisor is present on each shift and, in the event theshift supervisor is on vacation, a "relief supervisor,"who is not a charge nurse, routinely performs her duties.One charge nurse testified that during her 3-1/2 yearexperience as a charge nurse, she had never filled outany employee time schedules, had never reassigned anemployee if there was a vacant spot to be filled, did notpossess the independent authority to call in personnel inthe event that there was an absence, did not have 24-hour responsibility for the floor staffing, did not go todepartment head meetings, and did not evaluate per-sonnel in writing. Based upon the above facts, we fmdthe charge nurses do not possess supervisory authoritywithin the meaning of Section 2(11) of the Act.The above recital, covering as it does this Respondent'soperations, provides a clear indication of the Board'sevaluation of the position held by Charge Nurse KarenMcClure who is the Charging Party in the instant case. VICTOR VALLEY HOSPITAL515III.THE ALLEGED UNFAIR LABOR PRACTICESA.Respondent'sMotion To Correct the TranscriptOn March 12, 1976, I received a motion to correcttranscript.The record in this matter was closed onFebruary 24, 1976. The motion sets forth two requestedcorrections:(1) The reporter made a mistake in pagination. The first58 pages are correctly numbered but the next page after 58isnumbered 57 and the pages thereafter are numberedconsecutively through and including 125. The recordtherefore shows that a mistake was made and I grantRespondent's motion on this point.(2) The transcript on corrected page 100, line 11, reads asfollows: "I doubt she was a supervisor, yes," The Employermoves that all testimony on said line be deleted andcorrected to read: "I thought she was a supervisor, yes."The record does not reflect a different answer from the onereported in the transcript and for this reason I denyRespondent's motion on point (2). Note also that Respon-dent's counsel -did not object on the record when witnessOsborn made the statement as recorded by the reporter.B.McClure's Testimony Concerning her Duties asa Charge NurseA composite of McClure's testimony as to her dutiesshows the following: She never evaluated the performanceof other employees (written evaluations were made by hersupervisor); she never made recommendations for wageincreaseor discipline; she never effectively recommendedhiring and firing employees; she did not call in or sendhome employees; she never issued oral or written repri-mands;-when she was sick or could not report for duty shealways called her supervisor who replaced her; when aproblem came up with an employee she would,discuss thiswith the supervisor who would then handle-it; on only oneoccasion she was asked by Miss Gill, the director of nurses,to show a prospective new employee, Gayle Raymond,around the OB department, which took about 5 minutes,and upon being asked if she thought Raymond would workout in the OB department she replied, that Raymondseemed interestedand she thought Raymond would make agood employee; she spent almost all of her working timehandling patient care; she was an hourly employee and waspaid overtime when she worked longer than her shift hours(all of Respondent's supervisors are on salary basisanddonot receive overtime pay); whenever there was no work inthe obstetrical department she would be assigned to adifferent area of the Hospital by her supervisor; she wasnever told by the management of the Hospital that itconsidered her to be a supervisor; on occasions when shewas absent her duties were performed by Valerie Cox, whois a licensed vocational nurse.WhileMcClure spent almost all of her worktime inpatient care, she also had theresponsibility for anumber ofroutine functions. For example, she had the authority toorder day-to-day supplies but these supplies were orderedfrom a standardized inventory list. If other supplies not of aroutine nature were needed, McClure was required tosecure permission from her supervisor before such equip-ment could be ordered. If any unusual circumstancesdeveloped in the OB department, it was McClure's respon-sibility to report them to her supervisor. When she neededhelp in her department, she would-call her supervisor whowould arrange to have -another nurse sent to help out.Unlike other supervisors she was required to punch a clockwhen she reported to work. McClure kept her streetclothing in a separate, area from that provided- for thesupervisors.McClure played no part in the adjustment ofemployee grievances. She did not evaluate other employeesor make recommendations for wage increases or discipline.She had no authority to authorize overtime. McClure nevertransferred an employee from her department or reassignedan employee from one department to- another on_atemporary basis.McClure was never involved in thedischarge ofanyemployee. She did not attend supervisorymeetings.McClure never hired or rejected an employee foremployment. With respect to the incident involving pro-spective employee Raymond, which event occurred in thefall of 1974, McClure was asked by the director of nurses tospeak with a prospective employee whom the director wasconsidering for employment in the obstetrical department.McClure spent approximately 5 minutes with the employeetouring the department: Subsequently McClure orally toldthe director of nurses that she (McClure) "thought that theemployee would make a good employee and that Raymondwas interested in her job." From the above it appears thatMcClure, at most, escorted the prospective employeethrough the department at the director's request. As afurther point it should be noted that McClure apparentlywas not asked to test or evaluate the employee in anydetailed manner; thus, it is clear that McClure's opinionwas offered extemporaneously and not based upon anysignificant evaluation of the employees' nursing skills. Theemployee was later hired. During her entire employment,McClure on no other occasion -interviewed prospectiveemployees. The Board has held that sporadic exercise ofhiring or firing is insufficient to render an employee asupervisor within the meaning of the Act. SeeCast A-StoneProducts Company,198 NLRB 484`(1972). It is clear that theabove description of the Raymond incident does notwarrant the conclusion that McClure had even "sporadic"hiring authority.McClure also gave routine directions to new and experi-enced nursing personnel in the obstetrical departmentrelating to patient care. The Board has stated,-in determin-ing whether head nurses are supervisors within the meaningof the Act, that it has "carefully avoided applying thedefinition of supervisor, as a health care professional whogivesdirection to other employees in the exercise ofprofessional judgment, which direction is incidental to theprofessional's treatment of patients and thus is not theexercise of supervisory authority in the interest of theemployer." SeeValleyHospital Ltd.,220 NLRB 1339(1975);Woodland Park Hospital, Inc.,Case 36-RC-3079,(May .16, 1973, unpublished in bound volumes), reviewdenied June 22, 1973;DiversifiedHealth Services Inc.d/b/a/ Convalescent Center of Honolulu,180 NLRB 461(1969);New Fern Restorium,175 NLRB 871 (1969). TheBoard considered the status of "charge nurses" inPikevilleInvestors, Inc., d/b/a MountainManor Nursing Home, 204 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDNLRB 425, 426(1973).The charge nurses in question,however,were LPN'sand not registered nurses and,furthermore,the Board found thattheydid not exerciseauthority over the aides and orderlies.Their directions "areof a routine nature and follow established procedures." Allmatters respecting personnel actions were handled indepen-dently by the director of nursing.Most recently the Board again held that charge nurseswere not supervisors for the following reasons:(1)Theirdutiesare fundamentally limited to providing routinepatient care; (2) they have no authority to hire and fire ordiscipline employees;(3)directions given to aides areroutine or connected to patient care.SeePinecrest Convales-cent Home,Inc.,222 NLRB 13 (1976).In accord with thePinecrestcase isMeharry MedicalCollege,219 NLRB 488,490 (1975),wherein the chargenurses were performing duties similar to those inPinecrestand thus were not exercising"any real supervisory authori-ty on behalf of management over employees."The "chargenurses"were analogized to the classification of "leadpersons."A comparison of the types of duties which distinguish"head nurses"from"charge nurses"isfound inThePresbyterianMedical Center,218 NLRB 1266, 1267-68(1975).When"charge nurses"have been found to exercisesimilar authority to that of the head nurses, the Board hasfound charge nurses to be supervisors. SeeGnaden HuettenMemorial Hospital,Inc.,219 NLRB235 (1975).In this casecharge nurses exercised parallel authority to the headnurses on different shifts: (1) Performed administrative andsupervisory functions(about 80 percent of their work); (2)recommended discipline and personnel transfers; (3) rec-ommended work assignments;(4) trained newly assignedaides;(5) recommended time off,vacations, etc.; (6)attended management training sessions;(7) received anextra 10 cents an hour; (8) directed work of the staff nursesand personnel and (9) evaluated performance of othernurses and employees.See alsoNewton-Wellesley Hospital,219 NLRB 699,701(1975).In conjunction with the above duties,McClure alsorevir,d the proceduresmanual used in the obstetricaldepartment.McClure considered her revisions to be acompilation of standard procedures used in other hospitals,and, in fact,McClure based her revisions upon a manualwhich she had obtained from another hospital.McClure'srevisions were subject to the approval of her supervisor, andher supervisor made changes in the manual after McCluresubmitted it to her.On the last page of the text,states"The charge nurses [are] directly responsible to thesupervisor."It is clear from the above that McClure's duties did notencompass any of the supervisory indicia enumerated :nSection 2(11) of the Act.The isolated instance whenMcClure was asked her opinion of a prospective employeedoes not warrant a different conclusion. Furthermore, theexercise of professional judgment incidental to patient caredoes not change the conclusion that McClure's position wasnonsupervisory.Accordingly,as an employee,McClurewas entitled to the full protection of the Act.SeeVictorValleyHospital,supra,and the cases cited therein.C.The FactsSurrounding Respondent'sRefusal ToReemployMcClureMcClure first came towork for theHospital as an RN onJuly 18,1973.On January 24, 1975, McClurewas dis-charged bythe Hospital's director of nurses,Bonnie Gill,and the hospital administrator,WayneWhitesides. Thereasons for the discharge were insubordination and refusalto perform assigned work.Charges were filed with the NationalLaborRelationsBoard alleging that her discharge was unlawful.In answerto these charges the Hospital'spositionwas that (1)McClure had been astatutorysupervisor and (2) thecharges were without merit.The Regional Director dis-missed the charges as being without merit.Subsequently, inearlyApril 1975,McClure telephoned the Hospital'spersonnel coordinator,Vivian Osborn,and asked for ameeting to talk about the discharge.The recordshows that,before agreeing to meet with McClure, Osborn telephonedthe Hospital's labor counsel,Al Klein, and asked for adviceregarding McClure's request.Klein advised Osborn to meetwithMcClure.He further advised Osborn to discoverMcClure'sfeelings about the possibility of rehire, butexpressly instructed Osborn to explain that (1) McClurewould be considered for rehire to no position other thanthat as a statutory supervisor, and (2)McClure,if rehired,would have to assume the Hospital'sattitude towardsemployee organizing.The meeting requestedby McCluretook place on April 10,1975, atBarney's Restaurant inApple Valley,California, and lasted approximately 1-1/2hours.It is significant to note that in the meeting held betweenMcClure and Osborn in Barney's Restaurant, which tookplace on April 10, among other things, it was emphasized toMcClure that she was to"maintain a low profile."McCluretestifiedwithout refutation that Osborn told her that "shewould have to maintain a low profile on union activity. Shewas not to campaign actively for the Union."Thus it can beseen that the motivation behind the decision not toreemploy McClure was directly related to conditioning herreemployment on her relinquishment of further activity onbehalf of the Union. The unrefuted quotation appearing,supra,clinches the matter that the decision as to whether ornot to employ her depended entirely on her giving up herunion activities,which facts were communicatedto her byOsborn on April10. It is not controverted that McClurewrote her letter on April 14 and distributediton April 15.Couple these facts with the repeated statements ofOsborn to McClure that she could only be rehired as asupervisor,even though it was understood by both womenthatMcClure was being considered for reemployment toher old job and that her duties would be the same as theywere while she was employed as the charge nurse.If she hadalways been a supervisor endowed with the same duties andresponsibilities,itwas clearly unnecessary to rehire her as a"supervisor."The insistence on her agreeing to come backonly as a"statutory supervisor"is a transparent device topreclude any liability under Board law for either what hadoccurred in the past or what might happen in the future. VICTOR VALLEY HOSPITAL517D.Credibility of theWitnessesThe General Counsel presented his case through thetestimony of Karen McClure.Her recital of the events shedescribed was given in a forthright,consistent,and honestmanner and her demeanor made a favorable impression onme. I find McClure to be a credible witness.Respondent counsel offered his defense through onewitness, Vivian Osborn.There were certain obvious incon-sistencies in her testimony.The transcript recites thefollowing colloquy:The General Counsel asked her,Q.Now,at that time will you give us your opinionas to whether or not McClure was a supervisor at thehospital.A. I doubt she was a supervisor, yes.Elsewhere in the transcript Osborn expressed the opinionthatMcClure was a supervisor.Furthermore, in therepresentation proceeding'in the course of an exchangebetween the Hearing Officer and Osborn,she testified thather duties encompassed the right to hire or fire or torecommend hiring or firing.Her answer further was to theeffect that she had such authority and she specifically statedthat she had the authority to hire all hospital personnel. Atthe hearing in the instant case,she testified that she did nothave the power to hire in the nursing department withoutthe approval of the director of nursing.Later,on cross-examination,she admitted that she had the authority to hirenursing personnel and played a role in the hiring processwithin the nursing department.Furthermore,in a swornstatement given to a Board agent on August4, 1975,Osborn stated:At the meeting in Los Angeles the question ofMcClure's reinstatement never came up. A copy of theletterwas passed around without comment,but it wasapparent that no one was considering McClure'sreinstatementbecause of this letter.[Emphasis supplied.]Osborn then testified that the statement given to the Boardagent was true.Based on the above,the General Counsel inhis brief stated that"Osborn should not be credited in anyrespect as to a material matter where her testimony is atvariance with McClure's testimony."I agree.Concluding Findings and AnalysisThe main thrust of Respondent's position is: (1) McClureisa supervisor and as such she is precluded from theprotection of the Act; (2)her discharge was decided uponon April 14 before McClure wrote her letter to theemployees dated and distributed on April 15. (McClure'sletter is included in the record as Appendix B.) Thus,according to Respondent,itsrefusal to rehire her hadnothing to do with union or concerted activities.(1) I have found,after an exhaustive appraisal of herduties,thatMcClure was not a supervisor within themeaning of Section 2(11) of the Act.Similarly,the Boardfound in the case involving the same Respondent,VictorValleyHospital,supra,220 NLRB at 978,that"chargenurses do not possess supervisory authority within themeaning of Section 2(11) of the Act and they were thereforeincluded in the unit found appropriate and eligible and didparticipate in the election.(2)Respondent knew that prior to McClure'sdischargeshe had proselytized for the nurses union and that she hadappeared as a witness in the Board"R" case.The recordalso shows that McClure was involved in May 1974 in thecirculation of a petition among the hospital employeesrequesting an increase in wages.In fact,McClure testifiedcredibly that she presented this petition to the hospitalboard and,as a result,the employees did get an 8-percentincrease.According to further testimony,McClure was asked ondirect examination by the General Counsel if she knew whythe Hospital was considering rehiring her;she answered:Yes, she[Osborn]said the reason for the rehiring wasto show good faith on the part of the hospital, . . . theywere trying to work with the employees and theythought this would be a bonus before the election toshow that they did want to cooperate with the employ-ees and that this would kine [sic] of help the situation.During McClure's discussion with Osborn about her rehire,Osborn said:Iwould be considered management level and that assuch I would have to, you know, use the managementthinking and I would have to maintain a low profile onthe union activities.Iwas not to campaign actively forthe Union. I wasjust to maintain a low profile.On or aboutApril15, the hospital board and its attorneyswere scheduled to hold a business meeting and Osbornthought the matter of McClure's rehire might come up atthatmeeting.McClure kept in touch with Osborn from.April10 on, concerning her chance of getting her job back.On or aboutApril14, in a phone conversation with Osborn,McClure thought Osborn was abrupt with her and she feltthat her hopes for reemployment were dashed. She wasdiscouraged and frustrated and wrote the letter(G.C. Exh.4-Appendix B) which concludes as follows:Imiss all of you and think of you often and do hopethat things will come out for the best for everyone atVictor Valley.For your futurejob security do thinkabout your union vote and do vote. Remember it is asecret ballot. Nobody will know how you voted exceptyou....The letter was dated April15, 1975,and was distributed onthemorningof April15.That morning McClure spoke toOsborn,who told her that she (Osborn) had seen the letterand that it had been given to her by Ms. Gill and that shewas noticeably upset and felt that any chance of talking her(Gill) into rehiringMcClure"had gone down the drain."After the meeting of the hospital board, McClure phonedIVictor Valley Hospital, supra 518DECISIONSOF NATIONALLABOR RELATIONS BOARDOsborn, who told her that no action had been taken torehire her but that Director of Nurses Gill told her that she(Gill) had thrown down McClure's letter and said "See, thisiswhy we can't hire Karen McClure. We just can't trusther." Gill then allegedly said one of the attorneys presentsaid "Could you rehire Karen McClure and work with her,"and"theywere almost unanimous, I guess, in saying no,that because of this letter there was no way they couldrehire me."Itappears clear from the undisputed testimony ofMcClure that the reason why she was not rehired wasbecause of her past union activity and because of her letterof April 15. The General Counsel concludes a section of hisbrief as follows:The Board and the Courts have long held that refusingto rehire employees because of past union activityviolates Section 8(a)(3) and (1) of the Act. See, e.g.,Phelps Dodge Corp. v. N.L.R B.,313 U.S. 177 (1941);John Hancock Mutual Life Insurance Co.,92 NLRB 122,enfd. 191 F.2d 483, 484-486 (C.A.D.C., 1951);FederalCopper andAluminumCo,193NLRB 819;CentralAmerican Airways,204 NLRB 161.Itisalsoclearthatwhen Respondent conditionedMcClure's reemployment upon her using "managementthinking ... maintaining a low profile on the unionactivity ... and not campaigning actively for the Union,"thisalso violated the Act. The Board inSportsCoachCorporation of America,203 NLRB 145 (1973), stated thelaw governing this aspect of the instant case as "condition-ing reemployment upon abandonment of support for theUnion constituted a clear violation of Section 8(a)(3) and(1) of the Act." I so find. Even though this last fmdmg is notbased on a specific allegation in the complaint, "It is a wellestablished principle that a material issue which has beenfairly tried should be decided by the Board regardless ofwhether it has been specifically pleaded." SeeAmericanBoilerManufacturing Association v. N.LRB.,366 F.2d 815,821 (C.A. 8, 1966), and the cases cited therein. This issuewas fairly tried and fully litigated before me in the hearinginvolving the instant case.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section IIIabove, occurring in connection with the operations of theEmployer described in section I above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.2 In the event no exceptionsare filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec 102 48of the Rules and Regulations,be adopted bythe Board and become itsfindings, conclusions, and Order,and all objections thereto shallbe deemedwaivedfor allpurposesV. THE REMEDYHaving 'found that Respondent has engaged in certainunfair labor practices within the meaning of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action found necessary to effectuate thepolicies of the Act.Having that Respondent discriminatorily refused toreemploy McClure because of her union activities, I findthat Respondent thereby violated Section 8(a)(3) and (1) ofthe Act. I shall recommend that she be reemployed withbackpay to be computed on a quarterly basis as provided inF.W.Woolworth Company,90 NLRB 289 (1950), with 6-percent interest per annum as provided inIsis Plumbing &Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER2The Respondent, Doctor's Community Hospital d/b/aVictor Valley Hospital, Victorville, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Requiring nonsupervisory employees to refrain fromjoining, forming, or supporting unions.(b) Conditioning employment or reemployment of ouremployees upon giving up their support for a labororganization or otherwise engaging in concerted activitiesfor their mutual benefit.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivity for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of theAct, or to refrain from any or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:-(a)Offer Karen McClure reemployment to her formerposition as a charge nurse or, if such position is notavailable, to a substantially equivalent position and makeher whole for any loss of earnings she may have suffered byreason of the discrimination against her, in the manner setforth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.- (c) Post at its hospital located in Victorville, California,copies of the attached notice marked "Appendix A.'133 In the event that theBoard'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuant VICTOR VALLEYHOSPITALCopies of said notice, on forms provided by the RegionalDirector for Region 31, after having been signed by anauthorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 31, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.to a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIX BApril 15, 1975ATTENTION VICTOR VALLEY HOSPITALEMPLOYEESDear Friends and Former Fellow Employees,As you know I was fired from my job three months agofor refusal to take O.B. call. This was the only reason I wasfired. I took- this positionbecause managementwould notcorrect overtime pay for one employee in my department.It has been hinted that there are moresinisterreasons formy firing. This is completelyuntrue.All you people thathave known me for the past year and a half, know I am519incapable of giving an obscene gesture" or using hurtfullanguageto managementpersonnel.We turned,to the union for support because none wasforthcoming frommanagement.All" we really are saying iswe want job security. Extreme examples of this are Mrs.Duke and Mrs. Estrada, among others, who were long termloyal employees, cut back to two days a week with nowarning.Since I left Victor Valley Hospital employ I have stayedaway not wishing to bothermanagementin anyway. But,alas, they can not leave mealone.This Thursday, April17th at 10:30 a.m. in the Human Resource Developmentoffice on Mojave Drive, there will be an open hearing. TheHospitalmanagement personnel are responsible for thislearning and they are going to try and take my unemploy-ment benefits awayfrom me. I was fired-why they want tocontinue to harrass [sic] me is beyond my comprehension.Trudy Shoemaker even went so far as to say I was suing thehospital. Again this is not true. All I want is to be left alone.Imiss all of you and think of you often and do'hope thatthingswill come out for the best for everyone at VictorValley. For your future job security do think about yourunion vote and do vote. Remember it is a secret ballot.Nobody will know how you voted except you. Best wishesto all of you.[From G.C. Exh. 4.1Sincerely yours,/s/ Karen McClureKaren McClure